Employment Offer – Jackson
April 16, 2018
Page 1 of 1




Exhibit 10.1
offerletterjacksonimage.jpg [offerletterjacksonimage.jpg]


April 16, 2018
By Email


Tracy D. Jackson


Re:    Employment Offer
Dear Ms. Jackson:
We are pleased to offer you the position of Executive Vice President and Chief
Financial Officer with CVR Energy, Inc. (the “Company”) at a bi-weekly salary of
$16,731.00 (annualized at $435,006.00), subject to deductions as required by
law. Your position is an exempt position that requires a significant level of
responsibility, discretion, and independent judgment. As a result, it carries no
additional compensation for overtime worked. In this position, you will report
to Dave Lamp, President & Chief Executive Officer. We have selected a tentative
start date of April 30, 2018. This letter sets forth some of the additional
terms of your employment with the Company.
You will be eligible to participate in our medical, dental, vision, life
insurance, matching 401(k), and paid time off (“PTO”) plans, subject to and in
accordance with our plan requirements, which may change from time to time. You
will be eligible to enroll in our health and welfare plans on the first day of
the month following your first 30 days of employment. The Company reserves the
right to add, change, or terminate benefits at any time including, but not
limited to, those set forth above.
You will receive 40 hours of PTO on your start date. Your PTO accrual rate will
be 6.15 hours per pay period, and you will begin to accrue PTO on your start
date. Your PTO accrual rate will increase as years of service increase, and
unused PTO balances of up to 240 hours may be carried over from year to year,
subject to and in accordance with our PTO policy, which may change from time to
time.
You will be eligible to participate in our annual bonus plan, subject to the
guidelines of the plan and any changes to the same, with an annual target bonus
of 120% of your base salary. There is no guarantee of payout under the bonus
plan.





--------------------------------------------------------------------------------

Employment Offer – Jackson
April 16, 2018
Page 2 of 2




Upon your start date, you will be awarded Incentive Units, which include
Distribution Equivalent Rights, with an approximate target value of $522,000,
subject to the terms of an Incentive Unit Agreement, which will be delivered to
you after your start date.  Going forward you will also be eligible to
participate in the annual long term Incentive Unit awards issued to employees of
the Company.
As a condition of your initial and continued employment with the Company, you
agree that during and after your employment you shall not disclose to any third
party any confidential or proprietary information of the Company, any of its
affiliates or subsidiaries, or any of their respective owners, members,
directors, managers, and employees. However, neither the foregoing nor anything
else in this letter shall prohibit you from reporting any possible violations of
federal law or regulation to any government agency or entity, including but not
limited to the Department of Justice and the Securities and Exchange Commission,
or making any other disclosures that are protected under the whistleblower
provisions of federal law or regulation. You are not required to notify the
Company that you will make or have made such reports or disclosures provided,
however, that any such reports or disclosures are made in a manner that limits,
to the extent possible, disclosure of confidential or proprietary information of
the Company.
This employment offer is subject to, and contingent upon, your successful
completion of our post-offer, pre-employment screening requirements, including a
background check and drug and alcohol test. A Company representative will
contact you shortly regarding these processes.
Your employment will be “at will,” meaning that your employment is for no
specific duration and either you or the Company are free to end your employment
at any time, for any reason. Nothing contained in this letter shall limit or
otherwise alter the foregoing. Your employment will be subject to other Company
policies, procedures, directives, terms, and conditions that may be established
or modified by the Company from time to time.
After the satisfactory completion of all of the conditions set forth in this
letter, the Company will pay you a one-time relocation sign-on bonus of $75,000,
subject to deductions as required by law. This amount will be issued to you with
the first paycheck after your start date. If you voluntarily terminate your
employment or are terminated for misconduct or violation of Company policy
within one year of your start date, you agree to pay back 100% of this bonus
within 10 days of your date of termination. Further, in the event you must pay
back this bonus, you authorize the Company, subject to applicable law, to
withhold wages and other amounts payable to you at the time of your last
paycheck to help satisfy this obligation.
To confirm your acceptance of this offer, please sign this letter and return it
to me as soon as possible. Upon acceptance, please contact me to establish a
mutually agreeable start date.





--------------------------------------------------------------------------------

Employment Offer – Jackson
April 16, 2018
Page 3 of 3






If you have any questions, please feel free to contact me. We look forward to
you joining our team.
Sincerely,
/s/ Alicia Skalnik


Alicia Skalnik, SPHR
Vice President of Human Resources




Acknowledged and Agreed:








/s/ Tracy D. Jackson        
Tracy D. Jackson





